Citation Nr: 1332338	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  11-27 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to service-connected Type II Diabetes Mellitus and/or associated peripheral artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in relevant part, confirmed and continued a previous April 2010 denial of his claim of entitlement to service connection for peripheral neuropathy of his lower extremities.

In another rating decision since issued in September 2011, during pendency of this appeal, the RO granted other claims that also had been appealed for service connection for bilateral hearing loss and tinnitus.  The RO assigned an initial 10 percent rating for the bilateral hearing loss retroactively effective from November 12, 2009, and an initial 10 percent rating as well for the tinnitus, but instead retroactively effective from December 9, 2009.  This is the highest possible schedular rating for tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2013); Smith v. Nicholson, 19 Vet. App. 63 (2005), aff'd Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  And perhaps for this reason the Veteran did not in response separately appeal either that initial rating for his tinnitus, or for his bilateral hearing loss, or their effective dates.  Consequently, those claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

He has however continued to appeal for the additional granting of service connection for peripheral neuropathy of his lower extremities.  And to this end, he provided additional evidence in January 2013 consisting of copies of VA outpatient treatment records.  He also waived his right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead to have the Board do so in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

He also has requested a hearing before deciding his appeal, however, so the Board is remanding his claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In his Substantive Appeal to the Board (on VA Form 9), the Veteran indicated he wanted a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, in other words a Travel Board hearing.  Subsequently, however, the Veteran withdrew that initial hearing request in a December 2011 response to a VA form letter asking for clarification as to whether he still wanted a hearing.

But even more recently he stated that, while he had originally requested a Travel Board hearing, "I would now like to request a live videoconference hearing."  This hearing therefore must be scheduled before deciding his appeal.  38 C.F.R. § 20.700(a) and (e) (2013).

Accordingly, this claim is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ of the Board at the earliest opportunity, and notify the Veteran of the date, time and location of this hearing.  Place a copy of the hearing notification letter in the claims file.  If the Veteran changes his mind and withdraws his request for this hearing, so elects not to have it, or does not appear for it on the date scheduled, also document this in his claims file.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


